Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2016

                                      No. 04-15-00501-CV

                                      Rene CERVANTES,
                                           Appellant

                                                v.

                                     Lisa M. CERVANTES,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVG001776-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        Appellant’s motion for rehearing was due October 6, 2016. On October 12, 2016,
appellant filed a motion asking for additional time in which to file the motion for rehearing.
More specifically, appellant asks for an additional forty-five days in which to file the rehearing,
stating he needs additional time to review the record and prepare the motion. After review, we
GRANT IN PART and DENY IN PART the motion for extension of time. We GRANT
appellant an additional thirty days in which to file the motion for rehearing, but DENY his
request for an additional forty-five days. We ORDER appellant to file his motion for rehearing
in this court on or before November 7, 2016. Appellant is advised that no further extensions of
time to file the motion for rehearing will be granted absent written proof of extraordinary
circumstances.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court